SMITH, Judge.
J & R’s Smokehouse, Inc. (Appellant) has timely appealed from the April 14,1991 order of the Court of Common Pleas of Northampton County granting the Pennsylvania Liquor Control Board’s (Board) motion to quash Appellant’s appeal from the Board’s order denying Appellant’s application for a liquor license.
The Board denied Appellant’s liquor license application by order dated October 22,1990. Appellant appealed to the trial court on November 16, 1990 which thereafter granted the Board’s motion to quash the appeal as untimely' since it was filed beyond the twenty-day limit set forth in Section 464 of the Liquor Code, Act of April 12, 1951, P.L. 90, as reenacted and amended, June 29,1987, P.L. 32, 47 P.S. § 4-464. Appellant’s subsequent application for reconsideration was also denied by the trial court.
The issue raised by Appellant is whether the trial court erred in quashing his appeal as being untimely filed. Appellant argues that the applicable limitation period for appeals from the Board is thirty days, as set forth in the Judicial Code, 42 Pa.C.S. § 5571(b). Upon review, this Court finds no basis to support Appellant’s contentions that the trial court erred.1 Therefore, as the trial court has correctly decided this case, its decision is affirmed on the basis of the opinion issued by that court in J & R’s Smokehouse, Inc. v. Pennsylvania Liquor Control Board, No. 464 Misc.1990, filed April 24, 1991.
*411ORDER
AND NOW, this 5th day of June, 1992, the order of the Court of Common Pleas of Northampton County is hereby affirmed upon the opinion of the trial court issued in J & R’s Smokehouse, Inc. v. Pennsylvania Liquor Control Board, No. 464 Misc.1990, filed April 24, 1991.

. Appellant also contends that the trial court erred in failing to consider Sections 1961 and 1963 of the Statutory Construction Act of 1972, 1 Pa.C.S. §§ 1961, 1963. This Court finds no error by the trial court even upon consideration of these sections which do not support the applicability of a thirty-day appeal period from the denial of Appellant's application for liquor license.